Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).

In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 47-58 and 63-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leamon et al US 2013/0116195 (WO 2011/069116) in view of Adessi et al., Current Medicinal Chemistry, 2002, 9, 963-978 from Applicant’s IDS dated 6/13/2016 from the parent case 14/435.919, and Grasso et al US 6,777,388.

The instant invention is drawn to compounds from B-L(D)x wherein B is a binding agent (folate) of the formula 
    PNG
    media_image1.png
    173
    477
    media_image1.png
    Greyscale
, L is a linker comprising one or more unnatural amino acids, wherein at least one unnatural amino acid has a D configuration, and D is a therapeutic agent, and x is 1 (one). 
 
Leamon teaches the compound EC0436, see page 64 of the PG Publication, bottom page. Leamon teaches the instant portion of B followed by a linker of unnatural amino acids, followed by a therapeutic agent, tubulysin.  Cancer is the treatment envisioned with the 
  
Leamon teaches aspartic acid of Claim 48, unnatural amino acids of Claim 58 found in the composition disclosed. Linkers of aspartic acid connect the moieties of Claim 58, see the compound of C0436 as well as other compounds made and the teaching of these amino acids found in Table 1 and 2 for the spacer linkers, which aspartic acid is seen in the Examples. 

The difference between what is taught by the prior art and that instantly claimed is that while Leamon teaches the compositions of B-L(D)x, Leamon does not teach the use of D-amino acids for L.

Adessi et al teaches “Strategies to Improve Stability and Bioavailability (Title)” where it is also taught that “Replacing some or even all the L-amino acids of a peptide sequence with their corresponding D-amino acids may confer resistance to proteolytic degradation,” see page 969.

Grasso et al, US Patent 6,777,388 teaches:
At D-amino acid substitution: Systematic replacement of L-amino acids by their corresponding D-amino acid isoforms has been used to ascertain the stereostructural 

Initial efforts to increase the potency and stability of biologically active leptin-related peptides will utilize a strategy in which a series of peptide analogs will be synthesized, each of which will contain a single D-amino acid which corresponds to its L-isomer in the native sequence.  Should these efforts result in the development of a D-amino acid analog of higher potency and stability than the native L-form, this D-analog will be used as the lead peptide for introducing additional substituted D-isoforms into the native sequence, i.e., analogs containing two, three, four, and so forth, D-amino acids will be synthesized.  We have recently shown this approach to be effective in the development effective in the development of a synthetic glycoprotein hormone antagonist (see e.g., Leng, et al., 1996.  Pept.  Res.  9: 189-194), and expect it will have merit when applied to leptin-related peptides as well.


It would have been obvious to one of ordinary skill in the art to substitute D- form of the L-form amino acids in the linker as taught by Adessi et al and Grasso et al for the benefit of increasing the half-life of the peptide and decreasing proteolytic degradation.  One would have been motivated to do so for the benefits conferred by that chiral modification. One would have had a reasonable expectation of success in introducing these D-amino acids as it is known in the art to do so, and has a reasonable expectation of adding these properties to the compound.

The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have 

If not expressly taught by Leamon, based upon the overall beneficial teaching provided by this reference with respect the variable found in Claim 58, the adjustments of particular conventional working conditions (e.g., determining one or more suitable ranges in which to perform such a modification for the variables m, n, p, and r), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
Further, Claim
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;

(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.

In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G). For example, (A)    is the combining prior art elements according to known methods to yield predictable results which also is inclusive of (B), which is the simple substitution of one known element (L-amino acid) for another (D-amino acid) to obtain predictable results.

In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re  prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

	Claims 47-80 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leamon et al US 2013/0116195 (WO 2011/069116) in view of Adessi et al., Current Medicinal Chemistry, 2002, 9, 963-978 from Applicant’s IDS dated 6/13/2016 from the parent case 14/435,919, and Grasso et al US 6,777,388 as applied to Claims 47-58 and 63-65 above, and further in view of Mathias, CJ, & Green, M.A., (Mathias and Green) Synthesis of [99mTc]DTPA-Folate and Its Evaluation as a Folate-Receptor-Targeted Radiopharmaceutical, Bioconjugate Chem 2000, 11, 253-257 (IDS dated 6/13/2016 from the parent case 14/435,919), and Green, M.A., US 7,875,612. Note that Leamon of the 103 rejection set forth above is also an author of the US Patent.
	The rejection over Claims 47-58 and 63-65 are discusses above.


    PNG
    media_image2.png
    281
    290
    media_image2.png
    Greyscale
. 99mTc and 111In are taught as the radiolabeled element, see Abstract.  Mathias and Green do not teach other metals of Claims 61 and 77-79. Examples I and II demonstrate the use of DOTA and DTPA of the instant Claims 62, 78, and 79, and column 11 of the US Patent discloses the following for the metals of Claim 61, 78, 79:
Diagnostic agents useful in the present invention include compounds capable of labeling a cell or tissue with a contrast agent for the generation or modulation of signal intensity in biomedical imaging. Such contrast agents may be used for imaging such cells and tissues using techniques such as Magnetic Resonance Imaging (MRI), radio-imaging, radio-diagnosis, and the like. Such labeling of the cell or tissue is illustratively accomplished by incorporation of superparamagnetic, paramagnetic, ferrimagnetic, or ferromagnetic metals, radioactive gamma-emitting, positron-emitting or photon-emitting metals, radionuclides, other radioactive elements such as certain halogen isotopes (radiohalogens), and the like, in the agent. The diagnostic agent may be a chelating agent capable of binding such metals described above, or a radio-pharmaceutical possessing an organic fragment, such as an aromatic ring, possessing a radiohalogen. Such chelating agents are known to the skilled artisan.

Metals useful in the invention employing such chelating agents for MRI include certain ions of chromium, manganese, iron, cobalt, nickel, copper, praseodymium, neodymium, samarium, gadolinium, terbium, dysprosium, holmium, erbium, ytterbium, and the like, such as Cr(III), Mn(II), Fe(II), Fe(III), and Ni(II). Metals useful in the invention employing such chelating agents for radio-imaging include certain isotopes of gallium, indium, copper, technetium, rhenium, and the like, such as 99mTc, 51Cr, 67Ga, 68Ga, 103Ru, .211Bi, 64Cu and 111In. 

It would have been obvious to substitute a metal chelated DOTA or DPTA for the tubulysin moiety of the compound EC0436 (see page 64 of the PG Publication of Leamon to make a diagnostic compound. Given that Leamon teaches the instant portion of B followed by a linker of unnatural amino acids, followed by a therapeutic agent, tubulysin, substitution DOTA or DPTA would make a diagnostic compound.  The difference between Leamon and Green is that folate is used in one composition and a folate analogue in the other. These are functional equivalence. One would have a reasonable expectation making the instant compounds from the combination of the references to make diagnostic and/or therapeutic compounds for imaging, binding or treating cancer. Therefore, the invention is prima facie obvious to one of ordinary skill in the art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 47-58 and 63-65 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 2 of US Patent 9,662,402. Although the claims at issue are not identical, they are not patentably distinct from each other because the species of Claim 1 in the patent anticipates the instant genus and is also disclosed in the instant specification. The compound of Claim 1 is EC0531 which is found within the instant Markush.

Conclusion
No claims are allowed.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654


	
	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654